United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued February 25, 2021             Decided August 20, 2021

                         No. 20-5085

              LEE MEMORIAL HOSPITAL, ET AL.,
                      APPELLANTS

                   BILLINGS CLINIC, ET AL.,
                         APPELLEES

                              v.

XAVIER BECERRA, SECRETARY, U.S. DEPARTMENT OF HEALTH
                AND HUMAN SERVICES,
                      APPELLEE


        Appeal from the United States District Court
                for the District of Columbia
                    (No. 1:13-cv-00643)


    Keith R. Bradley argued the cause for appellants. With
him on the briefs was Sven C. Collins.

     Benjamin M. Shultz, Attorney, U.S. Department of Justice,
argued the cause for appellee. With him on the brief were
Jeffrey Bossert Clark, Acting Assistant Attorney General at the
time the brief was filed, and Michael S. Raab, Attorney.

    Before: SRINIVASAN, Chief Judge, MILLETT, Circuit
Judge, and RANDOLPH, Senior Circuit Judge.
                                2

    Opinion for the Court filed by Chief Judge SRINIVASAN.

   Concurring opinion filed         by Senior Circuit Judge
RANDOLPH.

    SRINIVASAN, Chief Judge: Eight years ago, a number of
hospitals brought a suit challenging the Department of Health
and Human Services’ methodology for calculating certain
Medicare payments. Throughout those proceedings, the
hospitals contended that the district court had jurisdiction to
consider their suit, and they thus urged both the district court
and our court to resolve the merits of their challenge. Both
courts did so, ultimately ruling against the hospitals on the
merits. Billings Clinic v. Azar, 901 F.3d 301, 311 (D.C. Cir.
2018).

     Having persuaded both the district court and our court to
reach the merits of their challenge but neither court that they
should prevail, some of the hospitals now reverse course and
contend that the district court lacked jurisdiction to entertain
their challenge after all. Those hospitals now maintain that the
judgment against them should be deemed void due to the
supposed lack of jurisdiction to have issued it.

      The district court declined to give effect to the hospitals’
about-face, and so do we. In order for the hospitals to prevail
in showing that the now-final judgment against them was void
because the district court ostensibly lacked jurisdiction to enter
it, they would need to show that there was not even an arguable
basis for that court’s conclusion—at the urging of the hospitals
themselves—that jurisdiction existed over their challenge. The
hospitals fail to make that showing.
                                3
                                I.

     Our court set out the background of this litigation in detail
in Billings Clinic, 901 F.3d at 303–12. By way of summary, in
2013, a number of acute-care hospitals challenged the amount
of so-called Medicare “outlier” payments they had received
from the Department of Health and Human Services for the
years 2008-2011. Id. at 311–12. The hospitals sought review
before the Department’s Provider Reimbursement Review
Board, the administrative tribunal charged with reviewing such
claims. Id. at 311; 42 U.S.C. § 1395oo(a).

     A hospital can seek judicial review of a “final decision” of
the Board. 42 U.S.C. § 1395oo(f)(1). Additionally, if a
hospital’s claim “involves a question of law or regulations
relevant to the matters in controversy” that the Board “is
without authority to decide,” the hospital can ask the Board to
grant “expedited judicial review” (EJR), which allows the case
to proceed directly to district court. 42 U.S.C. § 1395oo(f)(1);
42 C.F.R. § 405.1842; Billings Clinic, 901 F.3d at 311–12.

     The hospitals challenging their 2008-2011 Medicare
outlier payments each requested EJR from the Board on the
ground that the Board lacked authority to resolve their claims.
Billings Clinic, 901 F.3d at 312. While the Board granted most
of the EJR requests, it dismissed the claims of a subset of the
hospitals for failing to comply with certain agency filing
procedures. In light of the dismissal, the Board declined to
grant EJR to those hospitals.

    That subset of hospitals, who are now the appellants here,
then filed a suit against the Department in district court.
Appellants contended that the Board’s dismissal of their claims
was a “final decision” subject to judicial review. If the court
agreed, appellants urged the court not to remand their cases
                                4
back to the Board but rather to proceed to resolve the merits of
their challenge to the Department’s rules for Medicare outlier
payments. Appellants argued that a remand to the Board would
be pointless because the Board would “simply grant EJR” and
send their claims right back to the district court for resolution
of the merits. Compl. ¶ 9, J.A. 169. The Department agreed
with that approach.

     The district court held that the Board had lacked authority
to resolve appellants’ challenges—the triggering condition for
the Board’s granting of EJR—and that the court could proceed
to consider the merits of their challenges pursuant to the EJR
provision in § 1395oo(f)(1) without the need for any remand to
the Board. The other hospitals (who, unlike appellants, had
been granted EJR by the Board) then joined with appellants in
together filing a second amended complaint seeking vacatur of
the challenged Medicare outlier rules.

     The district court rejected the hospitals’ challenge,
granting summary judgment to the Department. Lee Mem.
Health Syst. v. Burwell, 206 F. Supp. 3d 307, 336 (D.D.C.
2016). The hospitals appealed. Billings Clinic, 901 F.3d at
312.

     During the pendency of the appeal, our court decided
Allina Health Servs. v. Price, 863 F.3d 937 (D.C. Cir. 2017),
aff’d sub nom. Azar v. Allina Health Servs., 139 S. Ct. 1804
(2019). Allina Health addressed whether the district court had
correctly concluded that it could address the dispute at issue in
that case or instead should have remanded the matter to the
Board. Id. at 941–42. Allina Health explained that “[t]he
statute conditions expedited judicial review in the district court
on the existence of [a] no-authority determination” by the
Board. Id. at 941. As a result, Allina Health raised questions
about the validity of the district court’s rationale in Billings
                               5
Clinic for exercising jurisdiction over the merits of appellants’
claims—i.e., the claims dismissed by the Board without
granting EJR—absent a remand to the Board.

     The hospitals addressed the implications of Allina Health
for our court’s consideration of appellants’ claims during the
oral argument before our court in Billings Clinic. The hospitals
advanced two alternative theories under which we would have
jurisdiction to consider the merits of appellants’ claims.

     The first theory was that, regardless whether the district
court correctly exercised jurisdiction over the merits of
appellants’ challenges, there was at least one hospital with a
valid EJR certification for each of the payment years in
question. And because the hospitals all sought identical, non-
individualized relief, they argued, we could address the merits
of their common challenges without resolving whether the
district court specifically had jurisdiction over appellants’
claims. The hospitals’ second theory was that, even if the
district court otherwise would have been obligated to send
appellants’ challenges back to the Board to permit the Board to
grant EJR, any such requirement was waivable and the
Department had expressly waived it.

     Our decision in Billings Clinic adopted the hospitals’ first
theory and did not reach the second. 901 F.3d at 312. We
explained that we did not need to resolve whether the district
court had jurisdiction over appellants’ claims because there
were at least some other hospitals with valid EJR grants
covering all the hospitals’ common claims for all the relevant
years. Id. We thus reached the merits of those claims,
affirming the district court’s grant of summary judgment to the
Department. Id. at 313, 315.
                                6
     That, though, did not prove to be the end of the matter.
More than a year after our mandate issued in the Billings Clinic
appeal, appellants filed a motion in the district court under
Federal Rule of Civil Procedure 60(b)(4), asking the court to
vacate its grant of judgment to the Department in the Billings
Clinic litigation. Rule 60(b)(4) allows a court to grant relief
from a final judgment on the ground that “the judgment is
void.” Fed. R. Civ. P. 60(b)(4). Appellants, who had argued
all along in the Billings Clinic litigation that the district court
had jurisdiction to reach the merits of their claims, now see
things differently: they contend that the district court lacked
jurisdiction to enter the judgment against them, and that the
judgment thus should be deemed void.

     The district court denied appellants’ Rule 60(b)(4) motion
for relief from the final judgment in the Billings Clinic
litigation. Appellants now appeal from the district court’s
denial of their motion. They alternatively ask us to issue a writ
of mandamus directing the district court to reopen their cases
and remand the claims to the agency for further action by the
Board.

                                II.

     We first consider appellants’ motion under Rule 60(b)(4)
for relief from the final judgment entered against them in the
Billings Clinic litigation. We review the district court’s denial
of appellants’ motion de novo. United States v. Philip Morris
USA Inc., 840 F.3d 844, 849 (D.C. Cir. 2016).

     As the Supreme Court has explained, “Rule 60(b) . . .
provides an exception to finality that allows a party to seek
relief from a final judgment, and request reopening of his case,
under a limited set of circumstances.” United Student Aid
Funds, Inc. v. Espinosa, 559 U.S. 260, 269–70 (2010) (citations
                                7
and internal quotation marks omitted).       One of those
circumstances arises under Rule 60(b)(4), which permits a
court to grant a party relief from a final judgment if “the
judgment is void.” Fed. R. Civ. P. 60(b)(4).

      Because “a motion under Rule 60(b)(4) is not a substitute
for a timely appeal,” a “judgment is not void . . . simply because
it is or may have been erroneous.” Espinosa, 559 U.S. at 270
(citations and internal quotation marks omitted). Rather, “a
void judgment is one so affected by a fundamental infirmity
that the infirmity may be raised even after the judgment
becomes final.” Id. And “[t]he list of such infirmities is
exceedingly short; otherwise, Rule 60(b)(4)’s exception to
finality would swallow the rule.” Id.

     In particular, “Rule 60(b)(4) applies only in the rare
instance where a judgment is premised either on a certain type
of jurisdictional error or on a violation of due process that
deprives a party of notice or the opportunity to be heard.” Id.
at 271. Appellants make no claim of a due process violation
here. The sole issue, then, is whether the judgment entered
against them in the Billings Clinic litigation represents “the rare
instance” of a judgment involving “a certain type of
jurisdictional error,” one signifying the kind of “fundamental
infirmity that . . . may be raised even after the judgment
becomes final.” Id. at 270–71.

     What sort of jurisdictional error qualifies? As the Supreme
Court observed in Espinosa, “[f]ederal courts considering Rule
60(b)(4) motions that assert a judgment is void because of a
jurisdictional defect generally have reserved relief only for the
exceptional case in which the court that rendered judgment
lacked even an ‘arguable basis’ for jurisdiction.” Id. at 271
(quoting Nemaizer v. Baker, 793 F.2d 58, 65 (2d Cir. 1986));
see United States v. Boch Oldsmobile, Inc., 909 F.2d 657, 661
                                 8
(1st Cir. 1990); Nemaizer, 793 F.2d at 65 (2d Cir.); Gordon v.
Monoson, 239 F. App’x 710, 712 n.3 (3d Cir. 2007); Wendt v.
Leonard, 431 F.3d 410, 414–15 (4th Cir. 2005); In re G.A.D.,
Inc., 340 F.3d 331, 336 (6th Cir. 2003); Hunter v. Underwood,
362 F.3d 468, 476 (8th Cir. 2004); DiRaffael v. California Mil.
Dep’t, 593 F. App’x 679, 680 (9th Cir. 2015); Gschwind v.
Cessna Aircraft Co., 232 F.3d 1342, 1345–46 (10th Cir. 2000);
Matthews, Wilson & Matthews, Inc. v. Cap. City Bank, 614 F.
App’x 969, 971 (11th Cir. 2015). Under that “arguable basis”
standard, a “total want of jurisdiction must be distinguished
from an error in the exercise of jurisdiction.” Boch Oldsmobile,
909 F.2d at 661; see Espinosa, 559 U.S. at 271 (quoting same
language from Boch Oldsmobile). Only in the former situation
could it be said that “the court that rendered [the contested]
judgment lacked even an ‘arguable basis’ for jurisdiction,”
Espinosa, 559 U.S. at 271 (quoting Nemaizer, 793 F.2d at 65).

     We will adhere to that generally accepted approach and
apply the “arguable basis” standard here. It is true, as
appellants point out, that we declined to apply the arguable
basis standard in one specific situation in Bell Helicopter
Textron, Inc. v. Islamic Republic of Iran, 734 F.3d 1175, 1179
(D.C. Cir. 2013). That case involved a default judgment
entered against a foreign sovereign who did not appear to
defend itself from the suit, but who later moved to vacate the
judgment against it under Rule 60(b)(4) based on a contention
that the issuing court had lacked jurisdiction by virtue of the
Foreign Sovereign Immunities Act. Id. at 1177–78.

     While we declined to apply the arguable basis standard in
that circumstance, we explained that we did so “[b]ecause Iran
never appeared in the district court proceeding resulting in the
default judgment.” Id. at 1182. We noted that, when a party
knows about an action against it but believes that the court
lacks jurisdiction, it has “a right to ignore the proceeding at [its]
                                9
own risk but to suffer no detriment if [its] assessment proves
correct.” Id. at 1181 (internal quotation marks omitted). In that
particular context, we reasoned, the “arguable basis standard
would create a high risk for parties who choose not to appear.”
Id. at 1181–82.

     Of salience here, we distinguished the many decisions
applying the arguable basis standard on the ground that, in
those cases, “the objecting party had appeared in the challenged
proceeding” or was in privity with a party who had appeared.
Id. at 1182. Those cases, unlike Bell Helicopter, then did not
involve a defendant who had “declined to enter an appearance
altogether; nor was the defendant a foreign sovereign.” Id.
This case likewise does not involve a foreign sovereign who
had declined to enter an appearance in the previous litigation,
the specific situation addressed in Bell Helicopter.

     Because the considerations that led us away from the
arguable basis standard in the circumstances of Bell Helicopter
are absent here, we apply that standard in this case, in
accordance with the approach generally followed by the federal
courts. Espinosa, 559 U.S. at 271. Under that standard, we ask
whether this is the kind of “exceptional case in which” the
district court “lacked even an arguable basis for jurisdiction” to
enter its judgment against appellants in the Billings Clinic
litigation. Id. (internal quotation marks omitted). We conclude
that there was at least an arguable basis for the district court’s
exercise of jurisdiction over the merits of appellants’
challenges.

     Recall that, in determining that it could decide the merits
of appellants’ claims without any remand to the Board, the
district court reasoned that the Board was “without authority to
decide” appellants’ challenges for purposes of the EJR
provision. 42 U.S.C. § 1395oo(f)(1). Appellants now contend
                                10
that the district court’s rationale for exercising jurisdiction over
their claims was inconsistent with our subsequent decision in
Allina Health. The district court, appellants now argue, was
obligated to remand their claims to enable the Board to
consider granting EJR rather than proceed directly to reach the
merits of appellants’ claims.

     Regardless whether appellants are correct about the district
court’s proffered rationale for exercising jurisdiction over the
merits of their claims, there was still a separate, arguable basis
for the court’s jurisdiction to do so. In fact, that arguable basis
is one that appellants themselves advanced and urged our court
to accept in the Billings Clinic appeal, after our decision in
Allina Health: that any requirement to remand to the Board
was waivable, and the Department had expressly waived it.
That argument was (and still is) at least arguably correct.

     That argument begins with the recognition that, in addition
to the EJR route to district-court review, 42 U.S.C.
§ 1395oo(f)(1) also generally allows for judicial review “of any
final decision of the Board.” The Board dismissed appellants’
claims on the ground that appellants had failed to adhere to
certain agency filing procedures. There is no dispute that the
Board’s administrative dismissals were “final decisions” on
appellants’ claims, which, at a minimum, conferred jurisdiction
in the district court to review those dismissals. The only
question is whether the district court’s jurisdiction also—or at
least arguably also—enabled the court to reach the merits of
appellants’ challenges without remanding to the Board. And
the answer to that question turns on the proper interpretation of
§ 1395oo(f)(1)’s “final decision” language.

    The term “final decision” can be understood to contain
two components: a requirement to present claims to the
agency, which the agency cannot waive, and a requirement to
                                11
exhaust administrative remedies, which the agency can waive.
In Mathews v. Eldridge, 424 U.S. 319 (1976), the Supreme
Court adopted precisely that interpretation of the same words
“final decision” in § 205(g) of the Social Security Act, 42
U.S.C. § 405(g), which provides for judicial review of final
decisions of the Social Security Administration. 424 U.S. at
328.     Insofar as the same understanding applies to
§ 1395oo(f)(1), it is undisputed that (i) appellants satisfied the
non-waivable obligation to present their claims to the Board,
and (ii) the Department expressly waived the obligation to
exhaust administrative remedies before the Board. The pivotal
issue then is whether the latter obligation is in fact waivable.

     In light of Eldridge, there is at the very least an arguable
basis for the proposition that § 1395oo(f)(1)’s obligation to
exhaust administrative remedies is waivable. Again, appellants
themselves made precisely that argument in the Billings Clinic
appeal. And, significantly, appellants did not strike out on their
own in making that argument: multiple courts of appeals have
relied on Eldridge’s interpretation of “final decision” in 42
U.S.C. § 405(g) to conclude that the same language in 42
U.S.C. § 1395oo(f)(1) likewise contains an exhaustion
component that is waivable. Queen of Angels/Hollywood
Presbyterian Med. Ctr. v. Shalala, 65 F.3d 1472, 1481–83 (9th
Cir. 1995); V.N.A of Greater Tift Cnty., Inc. v. Heckler, 711
F.2d 1020, 1024–25, 1025 nn.7–8 (11th Cir. 1983). See also
St. Francis Hosp. v. Bowen, 802 F.2d 697, 701 (4th Cir. 1986);
Rhode Island Hosp. v. Califano, 585 F.2d 1153, 1157–58, 1161
n.6 (1st Cir. 1978). While our court has not addressed that
precise issue, we have looked to Eldridge’s interpretation of
“final decision” in 42 U.S.C. § 405(g) when construing the
same words in § 1395oo(f)(1). Ass’n of Am. Med. Colls. v.
Califano, 569 F.2d 101, 109–10, 110 n.75 (D.C. Cir. 1977).
Putting that all together, it seems nearly inarguable that at least
an arguable basis for jurisdiction existed in this case.
                               12

     In nonetheless maintaining that there is no arguable basis
supporting the notion that § 1395oo(f)(1)’s exhaustion
obligation is waivable, appellants attempt to rely on Smith v.
Berryhill, 139 S. Ct. 1765 (2019). In Berryhill, the Supreme
Court reiterated Eldridge’s conclusion that 42 U.S.C. § 405(g)
contains a waivable requirement to exhaust administrative
remedies. 139 S. Ct. at 1773–74, 1779. And the Court further
observed that, if the agency dismisses a claim and a reviewing
court disagrees with the ground for dismissal, “there would be
jurisdiction for [the] court to proceed to the merits.” Id. at
1779. All of that supports the notion that the district court here
had jurisdiction to reach the merits of appellants’ claims. And
although the Supreme Court went on to explain that a court
might be well served if it were to remand to enable the agency
to address a merits issue in the first instance, id. at 1779–80,
that prudential concern does not go to a court’s jurisdiction. At
any rate, the Court specifically noted that “remand may be
forgone” if—as happened here—“the Government joins the
claimant in asking the court to reach the merits,” id. at 1780
n.21.

     Appellants’ remaining arguments cast no additional doubt
on the existence of at least an arguable basis supporting the
district court’s jurisdiction to grant judgment against them in
the Billings Clinic litigation. Consequently, appellants cannot
obtain relief from that final judgment under Rule 60(b)(4)
based on the district court’s ostensible lack of jurisdiction to
have entered it. In light of that disposition, this opinion does
not reach the question whether, if relief under Rule 60(b)(4)
were otherwise available, it would be foreclosed in the
circumstances of this case by law-of-the-case principles, the
law-of-the-circuit doctrine, or the mandate rule.            See
Concurring Op.
                               13
                               III.

     Appellants have not only appealed the denial of their Rule
60(b)(4) motion, but they have also petitioned for a writ of
mandamus directing the district court to reopen their cases and
remand the claims to the Board for further consideration. A
writ of mandamus, however, may issue only when “the party
seeking issuance of the writ” has “no other adequate means” to
obtain the relief desired. Cheney v. United States Dist. Ct., 542
U.S. 367, 380 (2004) (citation omitted). Because appellants
could seek the relief they desire under Rule 60(b)(4), they
cannot obtain mandamus relief.

     Appellants appear to seek mandamus only as a fallback
measure, in the event that the district court were understood to
have never entered judgment against them. If so, appellants
posit, they could not secure relief under Rule 60(b)(4), which
presupposes the existence of a final judgment from which relief
could be granted. It is clear, though, that the district court did
enter judgment against appellants. The court granted summary
judgment in favor of the Department, thereby resolving all
claims by all the hospitals, including appellants. See Billings
Clinic, 901 F.3d at 312. See also Wright & Miller, Fed. Prac.
& Proc. § 3914.28 (A grant of summary judgment is final when
it “completely dispos[es] of all claims among all parties.”).
Appellants had an adequate means of seeking relief from that
judgment—a motion under Rule 60(b)(4), which they have
filed, and which the district court denied, a decision they have
now appealed. And because a petition for a writ of mandamus
cannot be “used as a substitute for the regular appeals process,”
Cheney, 542 U.S. at 380–81, appellants’ petition must be
denied.
                              14
                      *   *    *   *    *

     For the foregoing reasons, we affirm the judgment of the
district court, and we deny the petition for a writ of mandamus.

                                                    So ordered.
RANDOLPH, Senior Circuit Judge, concurring,

     A combination of the law-of-the-case doctrine, the law-of-
the-circuit doctrine, and the mandate rule deprived the district
court of authority to grant the hospitals’ Rule 60(b) motion.

     Years ago there was a circuit split on the issue whether a
district court needed leave of the court of appeals to consider a
Rule 60(b) motion after an appeal and remand. 11 Charles Alan
Wright & Arthur R. Miller, Federal Practice and Procedure §
2873 (3d ed. 2020) (collecting cases). The concern? Flouting
the appellate mandate. See Home Indem. Co. v. O’Brien, 112
F.2d 387, 388 (6th Cir. 1940) (per curiam).

     The Supreme Court settled the issue in Standard Oil v.
United States, 429 U.S. 17, 18–19 (1976) (per curiam). The
Court explained: “Like the original district court judgment, the
appellate mandate relates to the record and issues then before the
court, and does not purport to deal with possible later events.
Hence, the district judge is not flouting the mandate by acting on
the motion.” Id. at 18.

     Ever since, district courts have entertained Rule 60(b)
motions without first obtaining leave of their court of appeals.
Put aside the exception noted in Standard Oil for later
developments that may have altered earlier judgments. Nothing
of the sort applies here.

     The law-of-the-case doctrine and the mandate rule still
stand. “It is clear that a Rule 60(b) motion cannot be used
simply to reopen the court of appeals decision, a principle that
may be expressed by stating that a district court lacks
‘jurisdiction’ to reconsider the appellate decision.” Federal
Practice and Procedure § 4478.3.1

    1
         The circuits are split on whether the mandate rule is
jurisdictional. United States v. Thrasher, 483 F.3d 977, 982 (9th Cir.
                                  2

     Other circuits have recognized, and our court should too,
that a Rule 60(b) motion raising only an issue already decided
on appeal violates the mandate rule and the law-of-the-case
doctrine.2 “[A] district court does not have jurisdiction to alter
an appellate ruling where the appellate court has already
considered and rejected the basis for the movant’s Rule 60(b)
motion.”3

     Several circuits have resolved similar cases along these
lines.4 We should do the same.


2007) (collecting cases). Our circuit has described the mandate rule
in authoritative terms. A district court “is without power to do
anything which is contrary to either the letter or spirit of the
mandate[.]” City of Cleveland v. Fed. Power Comm’n, 561 F.2d 344,
346 (D.C. Cir. 1977) (quoting Yablonski v. United Mine Workers, 454
F.2d 1036, 1038 (D.C. Cir. 1971), cert. denied, 406 U.S. 906 (1972))
(emphasis added).
     2
       DeWeerth v. Baldinger, 38 F.3d 1266, 1270 (2d Cir. 1994), cert.
denied, 513 U.S. 1001 (1994); Altizer v. Larson, 929 F.2d 691 (4th
Cir. 1991) (unpublished per curiam); Seese v. Volkswagenwerk, A.G.,
679 F.2d 336, 337 (3d Cir. 1982); Gulf Coast Bldg. & Supply Co. v.
Int’l Brotherhood of Elec. Workers, Local No. 480, 460 F.2d 105, 107
(5th Cir. 1972).
     3
       DeWeerth, 38 F.3d at 1270 (discussing Eutectic Corp. v. Metco,
Inc., 597 F.2d 32, 34 (2d Cir. 1979) (per curiam)); see also FDIC v.
United Pac. Ins. Co., 152 F.3d 1266, 1273 (10th Cir. 1998); Fine v.
Bellefonte Underwriters Ins. Co., 758 F.2d 50, 52 (2d Cir. 1985), cert.
denied, 474 U.S. 826 (1985).
     4
      See Davis v. Cnty. of Alleghany, 788 F. App’x 828, 829–30 (3d
Cir. 2019); Barnheim v. Jacobs, 144 F. App’x 218, 222–23 (3d Cir.
2005); Turpin v. United States, 28 F.3d 1211, *2–3 (4th Cir. 1994);
Larson, 929 F.2d at 691; see also In re Marshall, 754 F. App’x 566,
568–69 (9th Cir. 2019); LSLJ P’ship v. Frito-Lay, Inc., 920 F.2d 476,
                                3

     This brings me to the specific basis for the hospitals’ Rule
60(b) motion. The claim is this: the original judgment of the
district court is void for lack of subject-matter jurisdiction.

     But our court has already determined that it did not have to
answer that question in order to reach the merits of the hospitals’
claims. Billings Clinic v. Azar, 901 F.3d 301, 312 (D.C. Cir.
2018); Billings Clinic, Oral Arg. 1:28–12:05. There the court
held: the judgment on the merits is affirmed irrespective of
subject-matter jurisdiction over these hospitals. Billings Clinic,
901 F.3d at 312, 315. It follows that this court has already
rejected the basis for the hospitals’ Rule 60(b) motion.

    A brief look at the underlying doctrines confirms this result.

     Consider “the law-of-the-case doctrine: the same issue
presented a second time in the same case in the same court
should lead to the same result.” LaShawn A. v. Barry, 87 F.3d
1389, 1393 (D.C. Cir. 1996) (en banc). The “doctrine applies to
questions decided ‘explicitly or by necessary implication.’” Id.
at 1394 (quoting Crocker v. Piedmont Aviation, Inc., 49 F.3d
735, 739 (D.C. Cir. 1995)). There is no jurisdictional exception.
Id.

     Our court decided that it had a “clean jurisdictional slate”
to reach the merits. Billings Clinic, 901 F.3d at 312. The court
essentially applied a one-plaintiff rule — something courts often
do in questions of standing. See, e.g., Ams. for Safe Access v.
DEA, 706 F.3d 438, 443 (D.C. Cir. 2013). Accordingly, the
court affirmed the judgment against all plaintiffs. J.A. 7–8. It
is now law-of-the-case that the court need not resolve subject-
matter jurisdiction over these hospitals. See Billings Clinic, 901
F.3d at 312; LaShawn A., 87 F.3d at 1393–94. Yet the hospitals


477–79 (7th Cir. 1990).
                                 4

raise the same issue again. They question the cleanliness of that
jurisdictional slate. But they now seek a different result. We
must reject that inconsistency. To do otherwise is “the antithesis
of the rule of law.” LaShawn A., 87 F.3d at 1393.

     “The procedural setting of this case calls for an even
stronger than usual version of the law-of-the-case doctrine.” Id.
at 1395. The court is also bound by the law-of-the-circuit. “The
same issue presented in a later case in the same court should
lead to the same result.” Id. at 1393. In LaShawn, the court
held that the law-of-the-circuit doctrine, along with law-of-the-
case doctrine, applied to a second appeal following remand to
the district court. Id. at 1395. The same question of subject-
matter jurisdiction presented in this later appeal in the same
court must lead to the same result.

     The mandate rule further compels this result. DeWeerth, 38
F.3d at 1270. On a “clean jurisdictional slate,” the court
“affirm[ed] the judgment of the district court” as to all plaintiffs.
 Billings Clinic, 901 F.3d at 312, 315. And the court issued its
mandate. Mandate, ECF No. 90. The hospitals now use Rule
60(b) to question that decision of the circuit. See Pls.’ Mot. for
Partial Vacatur, ECF No. 92. But the district court lacks
authority to review the mandate of the circuit. See City of
Cleveland, 561 F.2d at 346; see also DeWeerth, 38 F.3d at 1270.


    In sum, the district court lacked authority to grant this Rule
60(b) motion because our court had already rejected the basis for
the motion. That binds the district court, the parties, and a later
panel of this court.